Citation Nr: 0217476	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for status post total left knee replacement, 
residuals of injury with arthritis and status post revision.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 1999 and 
April 1999 of the Department of Veterans Affairs (VA) 
Regional Office in Newark, New Jersey, (RO).  

Service connection was granted for a left knee disability 
with arthritic changes in July 1961 and a 10 percent 
evaluation was assigned effective March 13, 1961.  In 
November 1964, a 30 percent evaluation was assigned to the 
left knee disorder.  In an October 1990 rating decision, the 
left knee disability was characterized as post operative 
residuals of left total knee replacement, residual injury of 
the left knee with arthritic changes.  A 30 percent 
evaluation was assigned from April 1, 1991.  In an April 
1998 rating decision, the left knee disability was 
characterized as status post total left knee replacement, 
residuals of injury with arthritis and status post revision.  
The 30 percent evaluation was continued.   

In a September 1999 rating decision, the claim for service 
connection for a right hip disorder as secondary to the 
service-connected left knee disability was denied.  The 
veteran was notified of this decision and he filed a timely 
notice of disagreement.  A statement of the case was issued 
in March 2000.  However, the veteran did not file a timely 
substantive appeal.  Accordingly, this issue is not on 
appeal and will be discussed no further herein.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.202, 
20.302 (2002).  In August 2000, this issue was readjudicated 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002).  The claim for service connection for a right hip 
disorder was denied.  The veteran was informed of this 
determination in August 2002.  As of this date, it does not 
appear that he has not appealed this issue.    
 
FINDINGS OF FACT

1.  The service-connected status post total left knee 
replacement, residuals of injury with arthritis and status 
post revision are principally manifested by a severe limp, 
complaints of pain and discomfort and chronic residuals 
consisting of limitation of flexion to 90 degrees, mild 
swelling, medial joint line and lateral joint line 
tenderness, atrophy of the left quadriceps muscles and 
weakness in the left quadriceps muscle.  

2.  Neither an exceptional nor unusual disability picture 
has been presented so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability evaluation for 
status post total left knee replacement, residuals of injury 
with arthritis and status post revision, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2002). 

2.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation 
of the VCAA that amended VA regulations were published in 
the Federal Register in August 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The veteran has been provided with VA 
examinations in 1998, 1999, and 2002 to determine the nature 
and extent of his left knee disability.  Private medical 
records identified by the veteran were obtained.  In 
November 1999, the veteran and his representative testified 
at a hearing before the RO.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss 
the pertinent evidence and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a May 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him 
in obtaining any relevant evidence.  This letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the appellant and the 
appellant's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40 (2002).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).  

Under Diagnostic Code 5055, knee replacement (prosthesis), a 
30 percent evaluation is the minimum rating.  When there is 
evidence of a prosthetic replacement of the knee joint with 
intermediate degrees of residual weakness, pain or 
limitation of motion, such disability is to be rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  A 60 
percent evaluation may be assigned for knee replacement 
(prosthesis) with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  A 100 
percent evaluation is assigned for prosthetic replacement of 
the knee joint one year following implantation of the 
device.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2002).  

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is ankylosis in 
flexion between 20 and 45 degrees, a 50 percent rating 
evaluation is warranted.  Where there is ankylosis in 
flexion between 10 and 20 degrees, a 40 percent rating 
evaluation is warranted, and where there is a favorable 
angle in full extension, or in slight flexion between zero 
and 10 degrees, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the 
knee to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).
 
The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2002).

VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  See 
VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must 
also have limitation of motion under [Diagnostic 
Code] 5260 or [Code] 5261 in order to obtain a 
separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero-
percent rating under either of those codes, there 
is no additional disability for which a rating may 
be assigned." 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue 
of 38 C.F.R. § 4.59.  Precedent opinions of the VA General 
Counsel are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Analysis

The RO has rated the veteran's service-connected status post 
total left knee replacement, residuals of injury with 
arthritis and status post revision, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, knee replacement.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2002).  The RO has assigned a 
30 percent evaluation.  

In applying the law to the existing facts, the Board finds 
that a 60 percent evaluation is warranted under Diagnostic 
Code 5055 for the service-connected status post total left 
knee replacement, residuals of injury with arthritis and 
status post revision.  The medical evidence of record shows 
that the veteran underwent a total knee replacement in 1989 
and again in September 1997 and he now has chronic residuals 
of pain and weakness in the left leg.  A January 1998 VA 
examination report indicates that the left knee appeared 
larger than the right.  A December 1998 VA examination 
report indicates that the veteran reported having mild 
swelling in the left knee.  The veteran's gait was slightly 
awkward and the veteran held his left knee stiffly.  
Otherwise, he was able to walk relatively normally.  
Examination of the left leg revealed atrophy.  Eight inches 
above the tibial tubercle, there was 1 and 1/2 inches of 
quadriceps atrophy.  

In a March 1999 statement, Dr. D.P., the veteran's 
orthopedist, stated that subsequent to the total knee 
replacement, the veteran's orthopedic restrictions included 
no impact activities, heavy lifting, ladder climbing, or 
kneeling.  Dr. D.P. stated that during the veteran's 
rehabilitation, the veteran did not have a normal gait or 
normal body mechanics.  

The August 1999 VA examination report indicates that the 
veteran reported that the left knee was fairly good but he 
reported that he experienced pain and the left knee fatigued 
easily, lacked endurance and was intermittently stiff.  
Examination revealed that the circumferential measurement of 
the quadriceps of the left leg was the same as the right leg 
(8 inches above the tibial tubercle).  There was slightly 
increased gait on the lateral side of the left knee with 
lateral joint line tenderness and pain on stressing the 
ligament.  

Atrophy and weakness were detected upon VA examination in 
January 2002.  The January 2002 VA examination report 
indicates that the veteran reported that his left knee 
becomes stiff and he had difficulty walking when this 
happened.  The veteran reported that he had difficulty going 
up and down steps and he was unable to engage in 
recreational activities as he did before.  He had difficulty 
carrying heavy loads and mowing the lawn.  He was, however, 
able to do most activities of daily living.  The veteran 
experienced pain after walking three blocks and he had daily 
knee discomfort which was relieved by rest.  The veteran had 
difficulty with lifting or bending his knee to get over 
curbs or doorways.  The veteran also experienced some pain 
and tightness with bending.  Physical examination revealed 
that the veteran had a severe limp and a mildly antalgic 
gait.  There was mild swelling, crepitation, medial joint 
line tenderness, and mild lateral joint line tenderness.  
Some instability was detected.  The left quadriceps 
measurement was 17 inches and the right quadriceps was 19 
inches.  The examiner noted that there was weakness in the 
left quadriceps muscle.  The diagnosis, in pertinent part, 
was status post left total knee arthroplasty, knee joint 
effusion, limited range of motion, weakness, atrophy, 
instability, and gait disturbance.  X-ray examination 
revealed a total left knee arthroplasty with no significant 
change compared with multiple prior examinations.       

In order to assign a 60 percent evaluation under Diagnostic 
Code 5055, the record must demonstrate severe painful motion 
or weakness.  The Board finds that the VA examination 
reports show that the veteran experiences weakness of the 
left leg as a chronic residual of the total knee 
replacement.  Atrophy was detected upon VA examinations in 
1998 and 2002.  The examiner who performed the January 2002 
VA examination specifically indicated that the veteran had 
weakness in the left quadriceps muscle and a severe limp.  
The medical evidence also shows that the veteran has gait 
disturbance and he has difficulty lifting or bending his 
left knee.  The veteran reported that his left knee fatigued 
easily and lacked endurance.  He experienced limitation of 
motion of the left leg and pain after walking three blocks.  
He was restricted from impact activities, heavy lifting, 
ladder climbing and kneeling.  In the judgment of the Board 
the disability more nearly approximates the criteria for a 
60 percent evaluation under Diagnostic Code 5055.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002) may provide a basis for an 
increased evaluation for service-connected left knee 
disability.  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that consideration of 
functional loss due to pain is not required when, as in this 
case, the currently assigned rating is the maximum 
disability rating available for limitation of motion.  In 
the instant case, the veteran is receiving a 60 percent 
evaluation for the left knee disability under Diagnostic 
Code 5055.  The maximum rating for limitation of motion of 
the leg is 50 percent under Diagnostic Code 5261, limitation 
of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Thus a higher rating based on functional loss due to pain is 
not permitted.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. 
Brown, 10 Vet. App. 80 (1997). 

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic 
codes pertinent to the knee.  A disability evaluation in 
excess of 60 percent is not available under Diagnostic Code 
5256, ankylosis of the knee; Diagnostic Code 5257, other 
impairment of the knee; Diagnostic Code 5260, limitation of 
flexion of the leg; Diagnostic Code 5261, limitation of 
extension of the leg; or Diagnostic Code 5262, impairment of 
the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261, and 5262 (2002).  

Lastly, the Board finds that VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 do not provide a basis for a higher disability 
evaluation.  Since the total knee replacement, the service-
connected left knee disability has been rated under 
Diagnostic Code 5055, not Diagnostic Codes 5257 or 5003.  
Although there are findings of some knee instability, Code 
5055 contemplates all impairment, not just limitation of 
motion.  Therefore, VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are 
inapplicable and do not provide a basis for a higher 
evaluation. 

In summary, a 60 percent evaluation is warranted for the 
service-connected status post total left knee replacement, 
residuals of injury with arthritis and status post revision 
under Diagnostic Code 5055, for the reasons and bases 
described above.  To that extent, the benefit sought on 
appeal is granted. 

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the March 
2002 supplemental statement of the case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned as to the left knee 
disability.  The RO concluded that this case did not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence shows that the service-connected left knee 
disability does not present an unusual or exceptional 
disability picture.  As discussed in detail above, the 
veteran's service-connected left knee disability is rated 
under Diagnostic Code 5055.  This diagnostic code 
contemplates limited motion, pain, and weakness.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Board finds 
that the veteran's symptoms are consistent with the criteria 
in the Rating Schedule.  The veteran's symptoms are normal 
manifestations of this disorder and such symptoms are 
contemplated under Diagnostic Code 5055.  The Board finds 
that the disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been 
hospitalized frequently for the left knee disorder.  Indeed, 
there is no evidence of any hospitalization since 1997.     

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected left knee 
disability causes marked interference with employment.  The 
Board stresses that 38 C.F.R. § 3.321(b)(1) requires marked 
interference with employment, not simply interference.  The 
evidence of record shows that the veteran was retired and 
was not currently employed.  The Board notes that the 
currently assigned 60 percent disability evaluation for the 
left knee disability under Diagnostic Code 5055 is an 
acknowledgment on the part of VA that interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his 
efficiency in certain tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the left knee disability.    


ORDER

Entitlement to a 60 percent disability evaluation for status 
post total left knee replacement, residuals of injury with 
arthritis and status post revision is granted, subject to 
controlling regulations governing the payment of monetary 
awards.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

